Appeal by defendant from a judgment of the County Court, Richmond County, entered on the verdict of a jury, convicting him of a violation of section 1308 of the Penal Law (withholding stolen property), on which he was sentenced to imprisonment for not less than two years nor more than four years. Judgment reversed on the law and the facts and a new trial ordered. Throughout the trial, the assistant District Attorney transcended the bounds of legitimate cross-examination of the defendant and other witnesses. In his summation he misquoted evidence and improperly referred to the failure of the defendant’s counsel to make an opening statement. This conduct was not rendered innocuous by the corrective rulings of the court in some instances. It was the duty of the court, on its own motion, to intervene and prevent these continuous departures from the law. The defendant, therefore, did not have a fair trial. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.